                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DORIS CAMPBELL, et al.,                             )
                                                    )
              Plaintiffs,                           )      No. 16 C 4631
                                                    )
       v.                                           )
                                                    )      Judge Edmond E. Chang
CHARLES A. WHOBREY, et al.,                         )
                                                    )
              Defendants.                           )

                            MEMORANDUM OPINION AND ORDER

       Current and former employees of The Kroger Company, the nationwide

grocery-store chain, sued the Central States, Southeast and Southwest Areas Pension

Fund (in which they are enrolled) for how it handled Kroger’s withdrawal from the

fund, complaining that Central States breached its fiduciary duty to the employees.

R. 149, PSOF ¶ 1.1 The claims for breach of fiduciary duty (Counts 1 and 2 of the

operative complaint)2 are brought under the Employment Retirement Income

Security Act of 1974 (ERISA), 29 U.S.C. § 1001, et seq.3 R. 98, Am. Suppl. Compl.4



       1Citations  to the parties’ Local Rule 56.1 Statements of Fact will be identified as
follows: “R. 136-1, DSOF” for the public, redacted Defendants’ statement of facts [“R. 137-1
(Sealed), DSOF” for the unredacted version]; “R. 149, PSOF” for the public, redacted
Plaintiffs’ statement of additional facts and their statement of facts in support of their motion
for summary judgment [“R. 150 (Sealed), PSOF” for the unredacted version]; “R. 153, Pls.’
Resp. DSOF” for the public, redacted Plaintiffs’ response to the Defendants’ statement of facts
[“R. 154 (Sealed), Pls.’ Resp. DSOF” for the unredacted version]; and “R. 162, Defs.’ Resp.
PSOF” for the public, redacted Defendants’ response to the Plaintiffs’ statement of facts and
statement of additional facts [“R. 163 (Sealed), Defs.’ Resp. PSOF” for the unredacted
version].
       2A claim for retaliation (Count 3) was dismissed in January 2019. R. 119.
       3The Court has federal-question subject matter jurisdiction under 28 U.S.C. § 1331.
       4Citations to the docket are indicated by “R.” followed by the docket number and,

where necessary, a page or paragraph citation.
After engaging in discovery, both sides have moved for summary judgment. R. 134;

R. 143. The Plaintiffs also filed a motion under Federal Rule of Civil Procedure 56(d),

asking this Court to deny or defer ruling on the Defendants’ summary judgment

motion and to allow additional discovery. R. 144. For the reasons discussed below,

the Defendants’ motion for summary judgment is granted, and the Plaintiffs’ motions

are both denied.

                                   I. Background

      The facts narrated here are undisputed unless otherwise noted. In

deciding cross-motions for summary judgment, the Court views the facts in the light

most favorable to the respective non-moving party. See Matsushita Elec. Indus. Co.

v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). So, when the Court evaluates the

Defendants’ summary judgment motion, the Plaintiffs get the benefit of reasonable

inferences; conversely, when evaluating the Plaintiffs’ filing, the Court gives the

Defendants the benefit of the doubt.

      The Central States, Southeast and Southwest Areas Pension Fund (“the Plan”

or “the Fund”) is a multiemployer defined-benefit pension plan set up under ERISA.

PSOF ¶ 2. Employers from a variety of industries contribute to the Fund on behalf of

their employees. On its current course, the Fund will become insolvent in around five

years. Id. ¶ 6. Until December 2017, Kroger contributed to the Fund on behalf of

certain current and retired employees (call them the “Kroger Participants”)—

including the Plaintiffs—of Kroger and its subsidiary Roundy’s. See id. ¶ 2.




                                          2
                                     A. 2014 Proposal

       In June 2014, Kroger and the International Brotherhood of Teamsters (IBT),

which represents the Kroger Participants in collective bargaining, approached the

Defendants with a proposal to withdraw from the Fund. See R. 153, Pls.’ Resp. DSOF

¶ 6; R. 137-2 (Sealed), Defs.’ Exh. 1 at 4, 7.56 The Proposal offered to set up a separate,

fully funded pension plan for Kroger Participants—that is, active, retired, and

terminated-vested employees, and certain employees of third-party logistics

providers (TPLs) to which Kroger had outsourced some operations. R. 136-1, DSOF

¶ 7. In exchange for freeing the Fund from its pension obligations to these

participants (around 8,044 out of 407,713 total Plan participants), Kroger wanted the

Fund to discharge it from its statutory duty to make cash withdrawal-liability

payments under ERISA. Id.; R. 137-2 (Sealed), Defs.’ Exh. 1 at 4, 7.

       The Fund’s Trustees held a Pension Board Meeting to discuss the Proposal in

mid-July 2014, during which they were provided with a report on the financial impact

of the Proposal prepared by Segal Consulting. R. 150 (Sealed), PSOF ¶¶ 15-16; R. 152

(Sealed), Pls.’ Exh. 1 at 2, 7-8. The 2014 Segal Report concluded that the Proposal

would delay the Fund’s insolvency by one month, and the Fund would benefit from

an approximately $97 million increase in present value of net cash flows through May


       5For   ease of reference, citations to the parties’ exhibits will use the page numbers
assigned by the electronic filing system as opposed to the internal numbering (such as the
bates numbers, for example).
         6The Court cites to some sealed filings, but the information disclosed in this Opinion

cannot be justifiably sealed under the requirements of well-established Circuit law. Baxter
Int’l v. Abbott Labs., 297 F.3d 544, 546-47 (7th Cir. 2002); Union Oil v. Leavell, 220 F.3d 562,
567-68 (7th Cir. 2000). Where possible, the Court has cited to the public, redacted version of
the filings.


                                               3
2026. R. 150 (Sealed), PSOF ¶ 17; R. 137-2 (Sealed), Defs.’ Exh. 1 at 4. But the Report

also stated that Kroger’s withdrawal under the Proposal would cause the Fund to lose

employment base, becoming more leveraged and adding risk, which might be

exacerbated if other employers followed suit and withdrew. R. 150 (Sealed), PSOF

¶ 18; R. 137-2 (Sealed), Defs.’ Exh. 1 at 2-5. The Plaintiffs point out that the Report

also projected a 20-month delay of insolvency and $1.5 billion increase in present

value of net cash flows if other food-industry employers transferred liability out of

the Fund. R. 150 (Sealed), PSOF ¶ 18; R. 137-2 (Sealed), Defs.’ Exh. 1 at 2-5. But the

Defendants respond that this projection (1) did not take the increase in leverage and

risk into consideration; and (2) did not evaluate the impact of additional withdrawals

by non-food industry employers. R. 163 (Sealed), Defs.’ Resp. PSOF ¶ 18; R. 137-2

(Sealed), Defs.’ Exh. 1 at 2-5.

       In any event, as reported in the minutes from the July 2014 meeting, the

Trustees engaged in a “full discussion” of the 2014 Proposal. R. 137-3 (Sealed), Defs.’

Exh. 2 at 9. Specifically, the meeting minutes7 say that the Segal Report was

“distributed and discussed”; the Trustees listened to a presentation from Defendant

Thomas Nyhan, the Executive Director of the Fund, concerning the Proposal; and the

Trustees heard the input of Trustee Charles Whobrey (a defendant in this case), who




       7The  Plaintiffs make a broad argument that “the Record consists largely of self-serving
hearsay evidence that is not sufficient to meet Defendants’ burden on summary judgment.”
R. 147, Pls.’ Opening/Resp. Br. at 14. But the Record here consists of meeting minutes, as
well as course-of-business letters and emails discussing the Proposal, all of which qualify for
the business-records exception. Fed. R. Evid. 803(6); Ernst v. City of Chicago, 837 F.3d 788,
805 (“Meeting minutes properly fall within the business-records exception.”). The Plaintiffs
do not explain why these records are not covered by Rule 803(6).


                                              4
advocated against the facilitation of employer withdrawals. R. 137-3 (Sealed), Defs.’

Exh. 2 at 6-8. Although the Plaintiffs claim that the Trustees “took no substantive

action relating to the Proposal after this 2014 discussion[,]” R. 150 (Sealed), PSOF

¶ 20, a timeline of events from 2016 shows that the Trustees voted to reject the 2014

Proposal at the July 2014 meeting, R. 162, Defs.’ Resp. PSOF ¶ 20; R. 152 (Sealed),

Pls.’ Exh. 1 at 318. The Trustees also voted to reject Kroger’s request for a copy of the

Fund’s actuarial analysis. R. 163 (Sealed), PSOF ¶ 20; R. 152 (Sealed), Pls.’ Exh. 1 at

9.

                                   B. 2015 Proposal

       In early April 2015, Kroger and IBT submitted another proposal to the Board

of Trustees (via a letter to Nyhan). See R. 162, Defs.’ Resp. PSOF ¶ 21. Unlike the

June 2014 Proposal, this one contemplated a transfer of liabilities only for Kroger’s

own current and retired employees, and not for Kroger’s terminated-vested

employees or employees of third-party providers. Id.; compare R. 137-3 (Sealed), Defs.’

Exh. 2 at 4-5, with R. 136-6, Defs.’ Exh. 4 at 3. In addition, if the pension liabilities of

Kroger’s current and retired employees did not amount to 22 years’ worth of

withdrawal liability payments, Kroger offered to “make a lump sum cash payment

equal to the difference.” R. 136-6, Defs.’ Exh. 4 at 3. Kroger represented that this

would put the Fund in a better position than if Kroger simply made withdrawal

liability payments for the 20-year statutory period. Id.

       Four days later, a Trustee Subcommittee meeting was held to discuss this 2015

Proposal. R. 150 (Sealed), PSOF ¶ 22. Despite it being a “subcommittee,” the meeting




                                             5
constituted a quorum of trustees (that is, two trustees representing employers and

two representing employees), a prerequisite for any business action under the Trust

Agreement. See R. 152 (Sealed), Pls.’ Exh. 1 at 113, 286; R. 97-2, Am. Suppl. Compl.,

Exh. 1 (Trust Agreement) at 24. The Trustees unanimously rejected the 2015

Proposal, for the reasons stated in a detailed, draft response letter that Nyhan

circulated at the meeting. R. 152 (Sealed), Pls.’ Exh. 1 at 123. These reasons included:

(1) the Fund’s net asset balance would be negatively affected by the Proposal; (2) the

Proposal undermines the MPAA requirement that each employer bear a proportional

share of the underfunding of the Fund, because a large portion of the underfunding

is attributable to “orphan” participants (participants whose employers withdrew and

failed to pay their withdrawal liability); (3) the Proposal would reduce the Fund’s

revenues and exacerbate the decline of active participants in comparison to retirees,

which could cause “more deep and painful benefit suspensions”; (4) the Fund has a

“firm policy against facilitating employer withdrawals in any way”; and (5) the

Proposal could result in other employers withdrawing from the Fund. See R. 136-7,

Defs.’ Exh. 5 at 2-4. It is worth noting that, in the four days between the receipt of

the letter and the final vote, there is no evidence that the Trustees commissioned or

received any actuarial or outside analysis specific to the 2015 Proposal. See R. 150

(Sealed), PSOF ¶ 23. Instead, the Trustees apparently “drew upon the actuarial and

Staff analysis of the 2014 Proposal” when making their decision, R. 163 (Sealed),

Defs.’ Resp. PSOF ¶ 23; R. 152 (Sealed), Pls.’ Exh. 1 at 318. Nyhan sent a final version




                                           6
of the draft rejection letter to Kroger and IBT on April 15, 2015. R. 136-8, Defs.’ Exh.

6.

      Around three weeks later, in May 2015, Kroger and IBT replied to the Trustees’

letter, disputing the Trustees’ various reasons for rejecting the Proposal. R. 149,

PSOF ¶ 25. For example, Kroger and IBT argued that: a transfer of liabilities would

not diminish plan assets, but would simply remove liabilities; they would be willing

to modify the Proposal to ensure that a transfer would ultimately benefit the Plan;

and the issue of orphan participants is not relevant to withdrawal liability under

ERISA. R. 152 (Sealed), Pls.’ Exh. 1 at 55-57; see R. 149, PSOF ¶ 25.

      A Trustee Subcommittee met two weeks later, on May 20, in order to further

discuss the 2015 Proposal. R. 149, PSOF ¶ 26. The meeting minutes say that the

Fund’s staff, “pursuant to the Trustees’ direction[,]” had already rejected the 2015

Proposal. R. 152 (Sealed), Pls.’ Exh. 1 at 62. Nevertheless, a May 2015 analysis of the

Proposal, prepared by Segal Consulting, was distributed and discussed. See R. 150

(Sealed), PSOF ¶ 28; R. 152 (Sealed), Pls.’ Exh. 1 at 63, 84-91. The new Segal analysis

essentially showed that a liability transfer excluding outsourced employees, such as

the 2015 Proposal, would result in a lower increase in net cash outflow than if Kroger

simply withdrew and made liability payments that also excluded outsourced

employees. See R. 152 (Sealed), Pls.’ Exh. 1 at 87-88. In other words, if outsourced

employees were excluded, the Proposal would be better for the Fund than

withdrawal-liability payments. On the other hand, if Kroger made withdrawal-

liability payments covering outsourced participants, then that would be better for the




                                           7
Fund than if Kroger transferred liabilities (whether the transfer included outsourced

employees or not). See id. The record does not show that the Trustees took any further

action on the 2015 Proposal at the May 20 meeting. See id. at 63.

      Several months later, in mid-July 2015, the Trustees again discussed the 2015

Proposal at another Pension Board meeting. R. 149, PSOF ¶ 30; R. 152 (Sealed), Pls.’

Exh. 1 at 63-64. The minutes reflect that the Fund’s staff planned to “gather more

information from Kroger … concerning its contracts and relationships with the

companies to which it has outsourced much of its warehouse operations, and for other

information concerning Kroger’s operations and its plan to withdraw from the Fund.

… Staff hopes to meet with Kroger representatives to discuss these issues and to

attempt a resolution of them.” R. 152 (Sealed), Pls.’ Exh. 1 at 63-64. And in fact, a

week later, Nyhan “requested additional information from Kroger, including Kroger’s

agreements” with the TPLs. R. 137-7 (Sealed), Defs.’ Exh. 14 at 4. In October 2015,

Kroger produced documents in response to the request. Id. Moreover, the Pension

Board’s September 2016 chronology also shows that, in October 2015, the “Pension

Fund met with Kroger and the IBT to further discuss Kroger’s withdrawal

proposal[,]” at which time Nyhan “also requested any undisclosed Kroger-IBT side-

agreements concerning withdrawal.” Id.; see also R. 136-1, DSOF ¶ 17. Ultimately, in

mid-January 2016, Nyhan told the Trustees that “in recent discussions with

representatives of Kroger and the IBT, the Fund has communicated that it will not

facilitate withdrawals from the Fund by Kroger or any other contributing employers.”




                                          8
R. 152 (Sealed), Pls.’ Exh. 1 at 95; see also R. 149, PSOF ¶ 31. The Plaintiffs filed this

case in April 2016. R. 150 (Sealed), PSOF ¶ 35.

                                C. 2016 Counterproposal

       A couple of months later, in June 2016, Kroger and IBT informed the Trustees

that they would be “willing to consider improving [the] prior 2015 proposal offer to

include a transfer of the liabilities of the TPLs [third-party logistics] participants and

of the terminated-vested Kroger participants.” R. 136-1, DSOF ¶ 19. In fact, the

record suggests that Kroger had an agreement with IBT that Kroger could not

withdraw from the Fund unless it negotiated terms protecting the Kroger

Participants, and an agreement to fund and control this lawsuit should the Fund

reject Kroger’s proposed withdrawal terms. R. 152 (Sealed), Pls.’ Exh. 1 at 320.8 The

Pension Fund agreed to meet with Kroger to discuss a revised proposal. Id.

       In preparation for the upcoming meeting with Kroger, Nyhan submitted a

written counterproposal to Kroger’s 2015 offer, stating that although “the Pension



       8The   Plaintiffs dispute that the Fund and Kroger exchanged this information, arguing
that the Defendants “did not provide that data and the Record contains no original evidence
of its being exchanged.” R. 147, Pls.’ Opening/Resp. Br. at 13; see R. 153, Pls.’ Resp. DSOF ¶
18. For support, the Plaintiffs cite Dorman v. Charles Schwab Corp., 2019 WL 580785, at *4
(N.D. Cal. Feb. 8, 2019), R. 147, Pls.’ Opening/Resp. Br. at 13, but—aside from being non-
controlling—this case is distinguishable from the facts here. In Dorman, although the district
court found that the absence of a certain report gave rise to an inference that the fiduciary
either never received it or disregarded it, it did so absent any other evidence that the fiduciary
received or considered the report. Dorman, 2019 WL 580785 at *4. In contrast, the record
here contains a chronology of events from September 2016 showing that Kroger and the Fund
exchanged documents, and in fact, the chronology contains information that the Fund was
unlikely to possess absent such an exchange. See R. 152 (Sealed), Pls.’ Exh. 1 at 320. Post-
complaint evidence is still evidence, and had the Plaintiffs sought depositions of the Trustees,
they would be relying on that testimony even though it would have been obtained after the
lawsuit was filed. Ultimately, the Plaintiffs have failed to rebut or dispute the facts contained
in the September 2016 meeting minutes.


                                                9
Fund’s Trustees possess the final authority to enter into compromises impacting

withdrawal liability … [he would be] willing to recommend that the Trustees accept

the terms outlined” in the counterproposal. R. 152 (Sealed), Pls.’ Exh. 1 at 363. See

R. 163 (Sealed), Defs.’ Resp. PSOF ¶ 35; R. 137-7 (Sealed), Defs.’ Exh. 14 at 5

(September 2016 chronology stating that Nyhan had forwarded the July 2016

counterproposal “to the Trustees for their review and comments prior to

publication.”). It is not clear from the record whether anyone from the Fund—aside

from Nyhan—attended the July 2016 meeting with Kroger. See R. 153, Pls.’ Resp.

DSOF ¶ 17; R. 137-7 (Sealed), Defs.’ Exh. 14 at 7-9. But it is undisputed that, at this

meeting, “Kroger told Defendants that … if Kroger and other participating employers

simply withdrew from the Fund, they would not pay their withdrawal liability in a

lump sum.” R. 136-1, DSOF ¶ 25.

      In any event, Nyhan’s counterproposal—in addition to letting Kroger withdraw

from the Fund early—contemplated a transfer of liabilities for all Kroger Participants

(including third-party logistics employees) and a lump-sum settlement payment of

$581,410,707. R. 152 (Sealed), Pls.’ Exh. 1 at 363-68. Broken down, this proposed

lump-sum payment would comprise:

      (1) the contributions Kroger would have paid to the Fund from January-
      September 2017 ($13,238,311);

      (2) 22-years’ worth of withdrawal-liability payments ($433,626,858);

      (3) the contributions that the third-party logistics companies would have paid
      under each company’s collective bargaining agreement ($53,748,096);

      (4) 22-years’ worth of withdrawal-liability payments on behalf of the third-
      party logistics companies ($401,537,442); and



                                          10
      (5) $260,000 in estimated fees and expenses related to the Plaintiffs’ case;

      (6) minus a credit of $321 million, representing the Kroger Participants’
      pension liabilities that the Fund would be responsible for prior to the projected
      date of insolvency, and that Kroger would transfer to its new pension plan.

Id.

      In an email sent later that July, Nyhan emphasized that the counterproposal

“was not a final offer and was not extended on a ‘take-it-or-leave-it’ basis” and he

“encourage[d] Kroger to make a meaningful counter … that protects the interests of

all the Fund’s participants … .” R. 136-14, Defs.’ Exh. 12 at 2. Nyhan also mentioned

Kroger’s inquiry about whether “the Fund would consider a proposal that involved

mid-contract terminations … of participation in the Pension Fund” by the third-party

logistics companies. Id. Nyhan then “confirm[ed] that the Fund would consider a

proposal of that nature.” Id. (emphasis added). But two days after this email, Kroger

responded with a letter rejecting the counterproposal. R. 136-15, Defs.’ Exh. 13. Cf.

R. 136-14, Defs.’ Exh. 12 at 2 (email from Nyhan suggesting that Kroger had already

rejected the counterproposal at the meeting). One of Kroger’s main contentions was

that the counterproposal did not provide credit for benefit liabilities payable after the

date of insolvency—so it would only give Kroger credit for $321 million, even though

Kroger’s Proposal contemplated transferring about $684.5 million in benefit

liabilities. R. 136-15, Defs.’ Exh. 13 at 3. According to Kroger, the counterproposal

was “grossly disproportionate” and may have given “the appearance of a negotiation,

but … [was] so unrealistic, it [was] as if no offer was made at all.” R. 152 (Sealed),

Pls.’ Exh. 1 at 377. Nyhan updated the Trustees on these latest events at a meeting



                                           11
of the Pension Board that same week. R. 150 (Sealed), PSOF ¶ 37; R. 152 (Sealed),

Pls.’ Exh. 1 at 313.

      A few months later, in mid-September 2016, the Trustees discussed Kroger’s

proposal at another meeting of the Pension Board. R. 150 (Sealed), PSOF ¶ 39. The

Trustees acknowledged that the Kroger Participants “would likely benefit a great

deal if that transfer were to take place.” R. 152 (Sealed), Pls.’ Exh. 1 at 330. They also

recognized that because both the Fund and the Pension Benefit Guaranty

Corporation were projected to become insolvent around the same time, the Kroger

Participants, “like all other fund participants, face the very substantial risk that

when the Fund becomes insolvent pension payments from the Fund will be reduced

to zero.” Id. But although the Trustees would have “prefer[red] to rescue the Kroger

participants[,]” they maintained that “[i]t would cause injury to the non-Kroger

participants to forgive Kroger’s cash payment obligations in exchange for Kroger’s

promise to remove post-insolvency liabilities that will never be paid in any event.” Id.

at 330-31. Plus, Fund Staff informed the Trustees that “there is a fair chance” that

Kroger would eventually agree to pay its withdrawal liability in a lump sum (given

the tax advantages that would provide Kroger). Id. 323, 326. But even if Kroger

simply withdrew without making a lump-sum payment, “the present value of the

installment payments … made before the Fund’s projected insolvency” would be $79

million more than the $321 million in pre-insolvency cash flow relief that the Fund

would be forgoing by rejecting the Proposal. Id. at 324. Ultimately, the Trustees

believed that “Kroger’s cash payments of withdrawal liability [would] allow the Fund




                                           12
to continue to pay benefits for a longer period, as compared to Kroger’s proposed

liability transfer, and will thus benefit all of the Fund’s participants.” Id. at 331.

      In October 2016, Kroger informed the Fund that it would be prepared to accept

(and to recommend to the TPLs) one of the following three options: (1) a withdrawal-

liability settlement for periodic cash payments equal to what would be required under

ERISA, with payments guaranteed by Kroger, but no accelerated payments absent a

mass withdrawal of employers; (2) a modified transfer proposal in which Kroger

would transfer the benefit liabilities of all active, retired, and terminated-vested

employees related to Kroger, Roundy’s, and TPLs, plus a lump-sum cash payment of

$50 million; or (3) a modified transfer proposal that would limit the transferred

liabilities of Kroger/Roundy’s/TPLs to active and retired participants, plus a lump-

sum payment to the Fund of $90 million. R. 136-17, Defs.’ Exh. 15 at 5. Nyhan’s

response in November was, essentially, to reduce the Fund’s July 2016 counteroffer

from $604,387,068 to $544,315,294. R. 136-18, Defs.’ Exh. 16 at 6. See also id. at 2

(“Although I cannot recommend that the Central States Pension Fund Trustees

accept your October 21st offer, in this letter I have outlined a counterproposal that I

can recommend to the Fund’s Trustees.”).

                   D. 2017 Negotiations and Final Settlement

      Months later, in February 2017, “Kroger and the IBT entered into an

agreement permitting Kroger to withdraw from the Fund after September 2017.

Kroger promised a make-whole remedy for the Fund participants who were at that

time actively employed by Kroger, which indemnified the active Kroger participants




                                           13
against any loss or reduction in their Pension Fund benefits, except for any portion

of those benefits that [was] supposed to be backstopped by the Pension Benefit

Guarantee Corporation.” R. 136-1, DSOF ¶ 37 (cleaned up).9 In early December 2017,

Kroger withdrew from the Fund “by incurring a cash withdrawal liability—a

statutory procedure that did not require the trustees’ cooperation.” R. 149, PSOF

¶ 43. The next month, the Fund sent Kroger a notice and demand for payment of

$1.029 billion in withdrawal liability, “under which Kroger would be required to pay

… monthly installments of $2,841,001.39 … for twenty years.” R. 136-1, DSOF ¶ 40.

Due to the statutory 20-year period on withdrawal-liability payments, the Fund

would only end up getting around $700 million of the $1.029 billion demand. See, e.g.,

R. 137-8 (Sealed), Defs.’ Exh. 17 at 7. In the end, after some negotiation, the Fund

settled with Kroger for a lump-sum payment of $467 million. See R. 136-1, DSOF ¶

47; R. 137-8 (Sealed), Defs.’ Exh. 17 at 15; R. 136-20, Defs.’ Exh. 18 at 4-5; R. 136-21,

Defs.’ Exh. 19 at 5-6. Although the record does not contain an actuarial analysis on

the impact of the settlement, the Trustees “believed that the settlement [would] push

back the Fund’s projected date of insolvency by at least two months.” R. 137-1

(Sealed), DSOF ¶ 46; R. 137-8 (Sealed), Defs.’ Exh. 17 at 13.

                         II. Motion for Additional Discovery

       Before turning to the substance of the parties’ cross-motions for summary

judgment, it is necessary to address the Plaintiffs’ Rule 56(d) request for additional



       9This Opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).


                                             14
discovery. See R. 145, Pls.’ Rule 56(d) Mot. The Plaintiffs argue that they “cannot

present all facts essential to support their opposition to Defendants’ motion because

they have not been allowed to take necessary discovery.” Id. at 2 (emphasis in

original). They repeatedly denigrate the factual record as “selected and tailored by

Defendants.” See R. 169, Pls.’ Summ. J. Reply Br. at 6; see also, e.g., R. 147, Pls.’

Opening/Resp. Br. at 12; R. 172, Pls.’ Rule 56(d) Reply Br. at 1. But this argument

comes too late. Discovery in this case closed on September 27, 2017, when both sides

reported that no further discovery was needed. R. 66, Sept. 27, 2017 Minute Entry.

See also R. 124, Feb. 4, 2019 Joint Status Rep. (“In light of the Court’s order limiting

discovery … Plaintiffs do not intend to serve additional discovery.”). The Plaintiffs

fail to explain why they waited well after the close of discovery to make a Rule 56(d)

request, after they reported that discovery was finished.

      Instead, the Plaintiffs place the blame on the June 30, 2017 Order that placed

certain limits on the scope of discovery. See Pls.’ Rule 56(d) Mot. at 1-4. But that

Order gave the Plaintiffs the opportunity to ask for more discovery. Specifically,

discovery was limited “in the first instance” to “(1) the minutes of any meetings in

which the Trustees considered the Proposal,” and “(2) any documents reviewed,

considered, or discussed during those meetings ... .” R. 55, June 30, 2017 Order at 9

(emphasis added). Likewise, depositions of the Trustees were presumptively

disallowed. Id. Like discovery management in many cases, the Order explicitly

allowed the Plaintiffs to request more discovery if the initial discovery warranted it.

See id. But they did not ask. Had they done so in a timely and diligent manner, and




                                          15
had they made a sufficient showing that they needed additional discovery to develop

“essential” evidence, as they now argue, that request at least could have been

considered during the discovery period and might have been granted. At this late

stage, however, the Plaintiffs’ Rule 56(d) motion must be denied. See, e.g., Gutierrez

v. AT&T Broadband, LLC, 382 F.3d 725, 732 (7th Cir. 2004) (“Because the plaintiffs

had a fair opportunity to seek discovery … prior to the deadline for filing summary-

judgment motions, the district court did not abuse its discretion in refusing to strike

[witness’s] affidavit or allow additional discovery.”); Grayson v. O’Neill, 308 F.3d 808,

816 (7th Cir. 2002) (“Where a party’s own lack of diligence is to blame for that party’s

failure to secure discoverable information, it is not an abuse of discretion to deny a

Rule 56(f) motion.”).

                                III. Legal Standards

                              A. Summary Judgment

      Summary judgment must be granted “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A genuine issue of material fact exists if “the

evidence is such that a reasonable jury could return a verdict for the nonmoving

party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In evaluating

summary judgment motions, courts must view the facts and draw reasonable

inferences in the light most favorable to the non-moving party. Scott v. Harris, 550

U.S. 372, 378 (2007). The Court may not weigh conflicting evidence or make

credibility determinations, Omnicare, Inc. v. UnitedHealth Grp., Inc., 629 F.3d 697,




                                           16
704 (7th Cir. 2011), and must consider only evidence that can “be presented in a form

that would be admissible in evidence.” Fed. R. Civ. P. 56(c)(2). The party seeking

summary judgment has the initial burden of showing that there is no genuine dispute

and that they are entitled to judgment as a matter of law. Carmichael v. Village of

Palatine, 605 F.3d 451, 460 (7th Cir. 2010); see also Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986); Wheeler v. Lawson, 539 F.3d 629, 634 (7th Cir. 2008). If this burden

is met, the adverse party must then “set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 256.

                      B. Judicial Review of Trustees’ Actions

       When, as in this case, the Plaintiffs are challenging the actions of an ERISA

plan’s trustees, the primary question at the summary judgment stage is whether

there is any genuine factual dispute on whether the Trustees abused their discretion

or acted arbitrarily and capriciously.10 But the Plaintiffs argue instead that “[t]he

proper standard for review of the trustees’ decisions is a de novo review based on

ERISA’s prudent fiduciary standard.” R. 147, Pls.’ Opening/Resp. Br. at 9. Given that

this Court already decided that the Trustees’ decisions are entitled to the deferential




       10The  Seventh Circuit has remarked on the “oddity” of applying a standard of judicial
review in this context. In Armstrong v. LaSalle Bank Nat’l Ass’n, the Seventh Circuit
acknowledged that “[s]uch standards are usually meant to guide an appellate tribunal asked
to overturn the rulings or findings of a trial-level adjudicator … or (coming closer to home)
an ERISA trustee asked to determine a beneficiary’s entitlement under a welfare plan.” 446
F.3d 728, 732-33 (7th Cir. 2006). But Armstrong explained that there can still be “rules as to
how much deference a court should give nonadjudicators”—such as the business-judgment
rule. Id. at 733. Although it declined to adopt a single standard of review for all ERISA
prudence challenges, the Seventh Circuit held that trustees who are performing a balancing
act should not be “seat[ed] … on a razor’s edge[,]” and determined that such balancing
decisions must be treated deferentially. Id.


                                             17
“arbitrary and capricious” standard, the Plaintiffs are essentially asking the Court to

reconsider its previous order. See June 30, 2017 Order at 4 (“[A]bsent special

circumstances such as fraud or bad faith, the Court cannot second-guess the Trustees’

decisions unless those decisions were ‘arbitrary and capricious’ and constituted abuse

of discretion.” (cleaned up)).

      Reconsideration is not warranted. The Plaintiffs have failed to identify any

factual or legal errors, or present any newly discovered evidence, to justify a

departure from the prior decision. “A court has the power to revisit prior decisions …

in any circumstance, although as a rule courts should be loathe to do so in the absence

of extraordinary circumstances such as where the initial decision was clearly

erroneous and would work a manifest injustice.” Christianson v. Colt Indus.

Operating Corp., 486 U.S. 800, 817 (1988) (cleaned up). See also Tice v. American

Airlines, Inc., 373 F.3d 851, 853 (7th Cir. 2004) (explaining that under the law-of-the-

case doctrine, “a ruling made in an earlier phase of a litigation controls the later

phases unless a good reason is shown to depart from it.”); Rothwell Cotton Co. v.

Rosenthal & Co., 827 F.2d 246, 251 (7th Cir. 1987) (“Motions for reconsideration serve

a limited function; to correct manifest errors of law or fact or to present newly

discovered evidence.” (cleaned up)). The Plaintiffs insist that the arbitrary and

capricious standard—which the Supreme Court in Firestone Tire & Rubber Co. v.

Bruch, 489 U.S. 101 (1989) applied to individual benefits claims—is not appropriate

where a party is challenging major plan-administration decisions. R. 147, Pls.’

Opening/Resp. Br. at 10. The Plaintiffs are wrong. Cf. June 30, 2017 Order at 4 n.3.




                                          18
      For one, the Plaintiffs’ reliance on Allen v. GreatBanc Trust Co., 835 F.3d 670

(7th Cir. 2016), is misplaced. The Plaintiffs argue that because Allen applied the

prudent-fiduciary standard in a valuation dispute, this Court should do the same, R.

147, Pls.’ Opening/Resp. Br. at 10. But Allen was decided at the motion-to-dismiss

stage and was primarily concerned with whether the facts in the complaint told “a

plausible story.” Allen, 835 F.3d at 678. So when the Seventh Circuit remarked that

the plaintiffs would be free, at summary judgment, “to compare whatever steps

GreatBanc actually took with the procedures that a prudent fiduciary would use[,]”

id. at 679, there was no discussion of how a court would review the fiduciary’s actions.

In other words, whereas the prudent-fiduciary standard directly applies to ERISA

trustees, the abuse-of-discretion standard controls how courts should evaluate the

trustees’ decisions. From the Court’s vantage point, the abuse-of-discretion standard

does not replace the prudent-fiduciary standard; it just adds another layer of

analysis.

      This is supported by Armstrong v. LaSalle Bank Nat’l Ass’n, 446 F.3d 728 (7th

Cir. 2006)—which the Seventh Circuit later cited in Allen—and by George v. Kraft

Foods Global, Inc., 641 F.3d 786 (7th Cir. 2011). In Armstrong, the Seventh Circuit

reversed the district court’s grant of summary judgment to LaSalle Bank, finding that

there were disputed facts on whether LaSalle—the trustee—abused its discretion by

ignoring an increased risk of loss to the trust’s beneficiaries. 446 F.3d at 733-34.

Armstrong first acknowledged that it had previously conducted a plenary, or de novo,

review of the ERISA trustee’s decisions in Eyler v. Comm’er of Internal Revenue, 88




                                          19
F.3d 445, 454-56 (7th Cir. 1996). Armstrong, 446 F.3d at 732. Nevertheless, the

Seventh Circuit concluded that “a decision that involves a balancing of competing

interests under conditions of uncertainty requires an exercise of discretion, and the

standard of judicial review of discretionary judgments is abuse of discretion.” Id. at

733. On that basis, summary judgment was not warranted when there was still a

factual question on whether LaSalle acted imprudently by failing to exercise its

discretion as a trustee. Id. at 734. The Seventh Circuit went on to explain that if

LaSalle did exercise its discretion (by considering the effect of the increased risk on

trust beneficiaries), the trial court would still have to determine whether it abused

that discretion. Id.

      A few years after Armstrong, the Seventh Circuit had another opportunity to

address the standard of review in ERISA breach-of-fiduciary duty cases. In George v.

Kraft Foods Global, the Seventh Circuit explained—albeit in dicta—that if the

trustees can establish that prudence did not require them to make any decision in the

specific circumstances at issue, then the plaintiffs’ claim for breach of fiduciary duty

would fail. 641 F.3d at 797. On the flip side, “[i]f plaintiffs establish that defendants

should have made a decision, but defendants are able to show (1) that they made one

and (2) that the decision involved balancing competing interests under conditions of

uncertainty, then the question will be whether the fiduciaries abused their

discretion.” Id. (emphases added) (cleaned up). So contrary to the Plaintiffs’ assertion

here, the application of the abuse-of-discretion standard is not necessarily limited to

ERISA claims for denial of benefits. Cf. Varity Corp. v. Howe, 516 U.S. 489, 514-15




                                           20
(1996) (“[C]haracterizing a denial of benefits as a breach of fiduciary duty does not

necessarily change the standard a court would apply when reviewing the

administrator’s decision to deny benefits. After all, Firestone … based its decision

upon the same common-law trust doctrines that govern standards of fiduciary

conduct.”).

      In this case then, “[b]ecause the Trustees have discretionary authority over the

management of the Plan and its assets, the Court must accord deference to the

Trustees’ exercise of that authority.” June 30, 2017 Order at 4 (cleaned up). See also,

e.g., R. 97-2, Am. Suppl. Compl., Exh. 1 (Trust Agreement) at 14, 16, 18, 20-22. And

the Plaintiffs do not appear to contest—nor could they—that the Proposals required

the Defendants to balance “competing interests under conditions of uncertainty.” See,

e.g., R. 169, Pls.’ Summ. J. Reply Br. at 3 (arguing that the Defendants are not due

any deference because they “fail[ed] to engage in a weighing of the competing

interests of different classes of beneficiaries[.]”). In other words, there is no dispute

that the prudent-fiduciary standard in this case required some sort of decision or

exercise of discretion. So under Armstrong and George, the question then becomes

whether there are enough facts to support a reasonable inference that (1) the

Defendants exercised their discretion; and (2) if they did, whether they also abused

that discretion.

                         C. Abuse-of-Discretion Standard

      Here, having been granted wide discretion to manage the Fund and its assets,

the Trustees’ discretionary decisions in attempting to fulfill their fiduciary duties will




                                           21
not be deemed arbitrary and capricious “as long as (1) it is possible to offer a reasoned

explanation, based on the evidence, for [the] particular outcome, (2) the decision is

based on a reasonable explanation of relevant plan documents, or (3) the

administrator has based its decision on a consideration of the relevant factors that

encompass the important aspects of the problem.” Hess v. Hartford Life & Accident

Ins. Co., 274 F.3d 456, 461 (7th Cir. 2001) (cleaned up). It is true, however, that “even

review under this most deferential standard does not amount to a rubber stamp.”

Dabertin v. HCR Manor Care, Inc., 373 F.3d 822, 828 (7th Cir. 2004). More

specifically, the Trustees’ decisions will be found arbitrary and capricious if they

“relie[d] upon ‘factors which Congress has not intended [them] to consider, entirely

failed to consider an important aspect of the problem, offered an explanation for

[their] decision that runs counter to the evidence before [them] or is so implausible

that it could not be ascribed to a difference in view or the product of [their] expertise.”

Smart v. State Farm Ins. Co., 868 F.2d 929, 936 (7th Cir. 1989) (quoting Motor Vehicle

Mfrs. Ass’n v. State Farm Mut. Auto. Ins., 463 U.S. 29, 43 (1983)), superseded by

statute on other grounds, Pub. L. No. 109–280, § 906(a)(2)(A), 120 Stat. 780, 1051

(2006).

                                      IV. Analysis

       Turning to the merits, ERISA instructs that trustees must act with “care, skill,

prudence, and diligence under the circumstances,” 29 U.S.C. § 1104(a)(1)(B), in

carrying out their fiduciary duty. “To state a claim for a violation of fiduciary duty,

the plaintiff must establish: (1) that the defendants are plan fiduciaries; (2) that the




                                            22
defendants breached their fiduciary duties; and (3) that the breach caused harm to

the plaintiff.” Jenkins v. Yager, 444 F.3d 916, 924 (7th Cir. 2006) (cleaned up). Here,

the Plaintiffs claim they are entitled to judgment as a matter of law “under any

standard of review” because the record demonstrates that “Defendants breached their

fiduciary duties of loyalty and prudence and their fiduciary duty to monitor[.]” R. 169,

Pls.’ Summ. J. Reply Br. at 4. Naturally, the Fund argues that the Trustees did not

abuse their discretion in rejecting Kroger’s proposals because the Trustees had to

balance the interests of both Kroger and non-Kroger participants, and because in

doing so, they considered the advice of their financial consultants, lawyers, and staff.

R. 160, Defs.’ Reply/Resp. Br. at 1-2. As discussed below, the Fund is right: the

Trustees did not abuse their discretion in weighing the sometimes-competing

interests of the Plan’s myriad participants and in making tough choices rife with

predictions about the future.

                                  A. 2014 Proposal

      For clarity’s sake, it is worth addressing each version of the Proposal

separately. First, the Plaintiffs complain that the Trustees violated their fiduciary

duty of prudence by engaging in a deficient process to review Kroger’s June 2014

Proposal. R. 147, Pls.’ Opening/Resp. Br. at 12. As a matter of fact, they claim that

the Trustees “took no substantive action” on the Proposal. R. 148 (Sealed), Pls.’

Opening/Resp. Br. at 3-4 (emphasis added). But a historical timeline of events created

for a September 2016 board meeting reveals that the Trustees actually voted to reject

the Proposal at a meeting in mid-July 2014. See R. 137-7 (Sealed), Defs.’ Exh. 14 at




                                          23
3. Although the Plaintiffs counter that this “post-complaint process cannot backfill

violations of the duty of prudence,” R. 147, Pls.’ Opening/Resp. Br. at 12, they fail to

rebut the evidence of the Trustees’ vote.11 Plus, even viewing the evidence in the

Plaintiffs’ favor, it is not uncommon or unreasonable—especially as a tactical

negotiation strategy—for one side of a negotiation to reject an initial offer.

       In any event, the Trustees did much more than just reject out-of-hand Kroger’s

initial Proposal. The record shows that the Plan’s Fund Office asked Segal Consulting

to prepare an actuarial analysis of the Proposal, which the Trustees discussed at their

July 15, 2014 meeting. See R. 136-1, DSOF ¶ 8; R. 137-2, Defs.’ Exh. 1 at 3; R. 137-3,

Defs.’ Exh. 2 at 6-7 (meeting minutes stating that “the Agenda Item and attachments

… were distributed and discussed[,]” with one of the attachments being Tab B, the

Segal Report). The Trustees also considered input from Trustee Charles Whobrey and

from Fund Staff, including Thomas Nyhan. See R. 137-3, Defs.’ Exh. 2 at 6-7. On this

point, the Plaintiffs argue that the Defendants violated their duty of prudence

because they “failed to consider the Plan’s actuaries’ advice that the Proposal, if

expanded to additional employers, could have forestalled insolvency by twenty



       11The  Plaintiffs cite to Cryer v. Franklin Res., Inc., 2018 WL 6267856, at *9 (N.D. Cal.
Nov. 16, 2018), in support of their general argument that the Trustees’ process for considering
the Proposal was deficient, and that post-lawsuit evidence of that process (like the September
2016 chronology) should not be considered. Aside from being a non-controlling decision from
another Circuit, Cryer is easily distinguishable from the facts here. In Cryer, the district court
denied a motion for summary judgment where the trustee discussed an investment proposal
at one meeting before the plaintiffs filed their complaint. Id. at *9. Here—in addition to the
information contained in the September 2016 chronology that the Plaintiffs object to—there
is independent and undisputed evidence that the Trustees discussed the various proposals at
least four times before the Plaintiffs filed their lawsuit. See supra Section I. The other cases
the Plaintiffs cite are also unpersuasive.



                                               24
months.” R. 148 (Sealed), Pls.’ Opening/Resp. Br. at 12. But this argument is not

persuasive. In reality, the evidence shows that the Trustees fully discussed the Segal

Report, R. 137-3 (Sealed), Defs.’ Exh. 2 at 6-7, which concluded that the Proposal

would cause the Plan to “lose employment base, thus become more leveraged and

adding risk.” R. 137-2 (Sealed), Defs.’ Exh. 1 at 5. This could then “be exacerbated by

other food industry employers … as well as non-food industry employers ceasing

participation in the Plan[,]” Id. In addition to discussing the Segal Report, the

Trustees also received input from Nyhan, who pointed out that although Kroger’s

Proposal might postpone the Fund’s insolvency by one month (if other food-industry

employers remained in the Fund), it could also prompt “many strong, viable

employers” to exit, demand no-cash payment deals, and deprive the Fund of

“significant revenue” from withdrawal-liability payments, which would likely “have

a highly negative impact[.]” R. 137-3 (Sealed), Defs.’ Exh. 2 at 8.

      The Plaintiffs counter that these risks are “directly contradicted by the

numerical data in the report”—referring to Segal Consulting’s conclusion that the

exit of other food-industry employers would actually delay insolvency by 20 additional

months and increase the present value of net cash flows by nearly $1.5 billion. See R.

148 (Sealed), Pls.’ Opening/Resp. Br. at 3. According to the Plaintiffs, this means that

the Defendants abused their discretion and violated their fiduciary duties by

engaging in an inadequate process and ignoring relevant information. Id. at 11-13.

See also R. 170 (Sealed), Pls.’ Summ. J. Reply Br. at 7-9. But the Plaintiffs neglect to

mention that this hypothetical, 20-month figure applied only in the case of liability-




                                          25
transfer withdrawals by all food-industry employers; it did not reflect the leverage or

risk of such a withdrawal, nor the impact of additional withdrawals by non-food

industry employers. See R. 163 (Sealed), Defs.’ Resp. PSOF ¶ 18; R. 137-2 (Sealed),

Defs.’ Exh. 1 at 4-5. In fact, had the Trustees accepted the 2014 Proposal and ignored

the risks outlined by Segal, then the Trustees just as likely would have faced a similar

lawsuit from the non-Kroger beneficiaries. Ultimately, the Segal Report laid out the

impact of various scenarios on the Plan, and the record shows that it was presented

to and discussed by the Trustees. Unlike in Armstrong, given that the Segal Report

here did the work of balancing the competing interests affected by the Proposal—

including those of the Kroger Participants—the record shows that the Trustees did

“consider[] how best to balance the interests of the various participants … [,]”

Armstrong, 446 F.3d at 734. Even when the evidence is viewed in the light most

favorable to the Plaintiffs, it does not raise a reasonable inference that the Trustees

abused their discretion by “entirely fail[ing] to consider an important aspect of the

problem,” Smart, 868 F.2d at 936.

      Although there is no Seventh Circuit precedent that is directly on point, the

reasoning in Ganton Techs., Inc. v. Nat’l Indus. Grp. Pension Plan, 76 F.3d 462 (2d

Cir. 1996), relied on by the Defendants, makes a lot of sense and supports the Fund’s

argument here. Just like in Ganton, the Trustees had two choices: “They could grant

the … transfer … giving an advantage to the departing employees but injuring the

Plan and its remaining participants, or refuse the transfer request[,]” making matters

more difficult for the Kroger Participants. See Ganton, 76 F.3d at 467. So the Trustees




                                          26
could not have “acted arbitrarily in choosing the option that preserved the Plan’s

assets and did not significantly harm [the departing] employees.” See id. (cleaned up).

      To be sure, there was no risk that the departing employees in Ganton would

lose their pension benefits completely, as is the case here. See Ganton, 76 F.3d at 467.

But given the Plan’s impending insolvency and the fact that all beneficiaries would

lose benefits, the Trustees in this case were essentially tasked with considering which

option would cause the least harm. Although the Plaintiffs insist that Kroger’s

Proposal would not have harmed the Plan, see, e.g., Pls.’ Opening/Resp. Br. at 7, the

Trustees believed that it would, relying on the Segal report and their own non-

arbitrary predictions in the face of uncertainty. So whether Kroger’s Proposal would

actually have injured the Plan is not the question, because there is no genuine dispute

that the Trustees considered several sources of input, weighed the risks, and made a

choice intended to protect the Plan as a whole. Put differently, even if the Plaintiffs

are correct that the “Defendants did not make the decision that provided the greatest

value to the Plan and all of the participants,” R. 148 (Sealed), Pls.’ Opening/Resp. Br.

at 15, this still does not mean that the Defendants abused their discretion. The

arbitrary-and-capricious standard does not require that ERISA trustees make the

right decisions, just that they make rational ones. See, e.g., Herzberger v. Standard

Ins. Co., 205 F.3d 327, 329 (7th Cir. 2000) (explaining that when plan documents

“confer[] upon the administrator a power of discretionary judgment,” the court can

set aside the administrator’s determination “only if it was ‘arbitrary and capricious,’

that is, unreasonable, and not merely incorrect … .”); Gallo v. Amoco Corp., 102 F.3d




                                          27
918, 921 (7th Cir. 1996) (“The plan confers upon the administrator … discretion to

interpret it. Therefore the issue for the district court was not whether [the]

interpretation was correct but whether Amoco had abused its discretion … .”).

Ultimately, on this record, a reasonable factfinder can only find that the Defendants

did not abuse their discretion in rejecting a proposal they rationally believed would

harm most beneficiaries.

                                 B. 2015 Proposal

       Indeed, the fact that Kroger came back with another proposal in April 2015—

one that arguably offered better terms—supports the conclusion that the Trustees

did not abuse their discretion in rejecting the initial offer. See R. 162, Defs.’ Resp.

PSOF ¶ 21. Turning to this 2015 Proposal, the Trustees rejected it around four days

after it was presented. R. 150 (Sealed), PSOF ¶ 22. The Plaintiffs essentially argue

that the Trustees breached their fiduciary duties because “a subcommittee that did

not have delegated authority from the trustees took the only vote to reject the

Proposal.” R. 148 (Sealed), Pls.’ Opening/Resp. Br. at 16. Specifically, the Plaintiffs

complain that there “is no record of the subcommittee’s process or reasoning,” no

explanation “of who the members of the subcommittee were, or what authority they

were vested with,” and no actuarial analysis of the 2015 Proposal “in the four days

between its receipt and its rejection.” Id. at 4. But the record does not support the

Plaintiffs’ position.

       For one, the evidence shows that the Trustee Subcommittee that rejected the

2015 Proposal included four employee-trustees and four employer-trustees. See R.




                                          28
137-4 (Sealed), Defs.’ Exh. 7 at 2 (listing the individuals in attendance at the April

14, 2015 meeting). Under the Trust Agreement, this was more than enough to

constitute a quorum of trustees, which is required for any “business action.” See Am.

Suppl. Compl., Exh. 1 at 16, 22; R. 152 at 38. On top of that, attendees also included

six staff members, two representatives from Segal, an independent special counsel,

two retiree representatives and counsel, and two other representatives from a law

firm. R. 137-4 (Sealed), Defs.’ Exh. 7 at 2; see also R. 137-7 (Sealed), Defs.’ Exh. 14 at

3 (timeline of events stating that the 2015 Proposal was rejected on April 14, 2015).

The Subcommittee engaged in a “full discussion” of Nyhan’s draft letter rejecting the

proposal, and then unanimously approved it. R. 136-1, DSOF ¶ 15; R. 137-4 (Sealed),

Defs.’ Exh. 7 at 2, 12.

       The Plaintiffs imply that the Trustees should have conducted another actuarial

analysis before voting to reject the 2015 Proposal. See R. 148 (Sealed), Pls.’

Opening/Resp. Br. at 4. But they cite no authority for the proposition that fiduciaries

are obligated to expend additional resources on issues they can reasonably figure out

in consultation with various advisors and based on their own expertise and common

sense. See id.; see also Brieger v. Tellabs, Inc., 629 F. Supp. 2d 848, 861-62 (N.D. Ill.

2009) (despite lack of formal discussions and independent analysis, the defendants—

who were high-ranking executives—did not fail to exercise their discretion and were

not procedurally imprudent because they frequently discussed the investment

amongst themselves). In fact, the Trustees laid out their reasons for rejecting the

Proposal in exhaustive detail in the approved rejection letter, including, for example,




                                           29
that the 2015 Proposal would reduce the Fund’s revenues, exacerbate the decline of

active participants in comparison to retirees, and cause more significant benefit

suspensions. R. 136-7, Defs.’ Exh. 5 at 2-4. So contrary to the Plaintiffs’ assertions,

the record establishes that the Trustees fully considered the 2015 Proposal—

including by consulting outside counsel and experts from Segal—and articulated “a

rational connection between the facts found, the issue to be decided, and the choice”

to reject it. See Dabertin, 373 F.3d at 828.

      The Plaintiffs next protest that the Trustees “took no action on the Proposal”

at the next meeting of the Subcommittee in May 2015, R. 148 (Sealed), Pls.’

Opening/Resp. Br. at 4-5, arguing that the Trustees breached their fiduciary duties

because they “never questioned, asked for more explanation, or disagreed with any

analysis of the Proposal by Defendant Nyhan and the Plan’s Staff[,]” R. 147, Pls.’

Opening/Resp. Br. at 16. For one, the Trustees had already voted—and not

unreasonably—to reject the 2015 Proposal, so there was no need to take further

action. See R. 162, Defs.’ Resp. PSOF ¶ 24. But in any event, the Subcommittee

appears to have discussed the 2015 Proposal at length at the May 2015 meeting. See

R. 149, PSOF ¶ 26; R. 163 (Sealed), Defs.’ Resp. PSOF ¶ 27; R. 152 at 38-39, 60-63.

What’s more, the evidence also shows that (1) the Trustees discussed the 2015

Proposal at a July 2015 meeting of the full Pension Board; (2) Nyhan requested

additional information from Kroger throughout 2015 regarding its withdrawal from

the Fund; and (3) representatives of the Fund met with representatives of Kroger and

IBT in October 2015 “to further discuss Kroger’s withdrawal proposal.” See, e.g., R.




                                           30
97-19, Am. Suppl. Compl., Exh. 18 at 5-6 (“Staff intends to gather more information

from Kroger … [and] hopes to meet with Kroger representatives to discuss these

issues and attempt a resolution … Staff will report to the Trustees concerning the

status of these discussions with Kroger.”); R. 137-7 (Sealed), Defs.’ Exh. 14 at 4 (“At

the October 23, 2015 meeting Thomas Nyhan also requested any undisclosed Kroger-

IBT side-agreements concerning withdrawal.”). The Plaintiffs fail to address the

evidence of these ongoing talks, except to point out that “the Fund is not a person and

does not attend meetings.”12 See R. 153, Pls.’ Resp. DSOF ¶ 17. But even if it is true

that Nyhan—and not any Trustee—attended the October 2015 meeting, the Plaintiffs

fail to explain why it would be inappropriate for the Executive Director to speak with

Kroger/IBT on behalf of Fund, especially given the evidence that the Trustees were

consistently discussing the Proposal during meetings and staying informed of any

changes.

       Plus, aside from asking Kroger for additional information, the Trustees also

received “more explanation” from Segal Consulting, which prepared yet another

actuarial analysis and sent one of their representatives to discuss it with the

Subcommittee at the May 2015 meeting. See R. 152 (Sealed), Pls.’ Exh. 1 at 63, 84-

91. The Plaintiffs—presumably referring to this new actuarial report—argue that the




       12The   Plaintiffs suggest that the Court should disregard information in the
Defendants’ September 13, 2016 timeline of events (at R. 137-7) to the extent it is not
corroborated by other pre-litigation evidence, because the timeline was created after this
litigation had already begun. See R. 147, Pls.’ Opening/Resp. Br. at 12-13. But at this stage,
and as explained above, supra note 8, given the Plaintiffs’ failure to rebut the factual content
of the timeline or the inference that the Defendants properly carried out their fiduciary
duties, the timeline serves as relevant evidence of the Defendants’ actions.


                                              31
Defendants breached their fiduciary duties because they “had information indicating

the Proposal could have been better for the Plan … but never looked into that

possibility.” R. 170 (Sealed), Pls.’ Summ. J. Reply Br. at 5. Indeed, the Plaintiffs’ briefs

are replete with these arguments. See, e.g., id. at 7 (“Defendants ignored key factors,

including actuarial analysis showing that the Proposal would benefit the Plan and

was better than a cash withdrawal … .”). But the evidence falls short of raising such

an inference. For instance, the Plaintiffs inexplicably emphasize that the 2015 Segal

Report predicted a favorable $28-33 million decrease in net cash outflow “if Kroger

withdrew as proposed and also assumed pension obligations for outsourced

employees,” R. 148 (Sealed), Pls.’ Opening/Resp. Br. at 4-5 (emphasis added). But the

Plaintiffs overlook the fact that the 2015 Proposal never covered outsourced

employees. See R. 136-1, DSOF ¶ 12; R. 153, Pls.’ Resp. DSOF ¶ 12 (noting that

Kroger expressed “it would be willing to discuss including in its Proposal the benefit

liabilities associated with terminated-vested employees[,]” but saying nothing about

outsourced employees); R. 152 (Sealed), Pls.’ Exh. 1 at 55-56 (May 2015 Kroger letter

criticizing the “unfounded assertion” that Kroger is responsible for the pension

benefits of outsourced employees).

       In reality, the new Segal Report revealed that the 2015 Proposal presented

only a $10 million benefit to the Fund compared to withdrawal-liability payments.

See R. 137-5 (Sealed), Defs.’ Exh. 8 at 5 (showing that scenario 2a of the 2015 Proposal

would cause a $209 million increase in net cash outflow, compared to $219 million if

Kroger made withdrawal liability payments under scenario 3a). According to the




                                            32
Plaintiffs, this must mean that the Defendants breached their fiduciary duties by

“selecting an inferior option when better options are readily available demonstrates

a deficient process.” R. 147, Pls.’ Opening/Resp. Br. at 12 (quoting Braden v. Wal-

Mart Stores, Inc., 588 F.3d 585, 596 (8th Cir. 2009)). But weighing against this

relatively small benefit was Segal’s ultimate conclusion that the 2015 Proposal would

have an adverse impact on the Fund, and could lead to “accelerated attrition among

other … employers” which would have a detrimental effect on net cash flow. R. 137-5

(Sealed), Defs.’ Exh. 8 at 7. The Defendants were entitled to rely on Segal’s expertise,

and the Plaintiffs have not offered any evidence or authority to suggest that this

reliance was not justifiable. See Smith v. Office of Civilian Health and Med. Program

of Uniformed Srvs., 97 F.3d 950, 959 (7th Cir. 1996) (when reviewing agency decisions

for abuse of discretion, the agency “must be given the discretion to rely on the

reasonable opinions of its own experts, even if a court finds other views more

persuasive[.]” (cleaned up)).

      Meanwhile, any other “better option” involved Kroger assuming responsibility

for the outsourced employees—whether through a transfer of liabilities or through

withdrawal-liability payments—which was obviously not on the table at the time. See

R. 137-5 (Sealed), Defs.’ Exh. 8 at 4-7. But even if the 2015 Proposal was the better

option, this would not constitute proof of imprudence. “The fiduciary duty of care …

requires prudence, not prescience.” DeBruyne v. Equitable Life Assurance Soc’y of

U.S., 920 F.2d 457, 465 (7th Cir. 1990). All in all, the evidence does not permit the

inference that the Trustees acted imprudently, failed to properly consider the 2015




                                          33
Proposal, or breached their fiduciary duties. Under these circumstances, a jury could

only find that the Trustees weighed the competing interests and reasonably

concluded that the risks of the 2015 Proposal outweighed the small potential benefit

to the Fund. See Armstrong, 445 F.3d at 734 (explaining that one way to determine

whether fiduciaries abused their discretion is to ask whether they acted unreasonably

under the circumstances); Trombetta v. Cragin Fed. Bank for Sav. Emp. Stock

Ownership Plan, 102 F.3d 1435, 1438 (7th Cir. 1996) (“Absent special circumstances

such as fraud or bad faith, the [fiduciary’s] decision may not be deemed arbitrary and

capricious so long as it is possible to offer a reasoned explanation, based on the

evidence, for that decision.”).

                                  C. 2016 Proposal

      In January 2016, at another meeting of the Pension Board, the Trustees

received updates on the status of Kroger’s withdrawal plans. R. 162, Defs.’ Resp.

PSOF ¶ 31. The Plaintiffs point to this meeting as an example of the Trustees’ breach

of their fiduciary duties, because the meeting minutes characterize the update as

“informational” with “[n]o trustee action required.” R. 147, Pls.’ Opening/Resp. Br. at

16. According to the Plaintiffs, instead of fulfilling their responsibility to make

fiduciary decisions, the Trustees improperly “allowed Defendant Nyhan to act

without oversight.” Id. at 11. See also id. at 16 (arguing that the Defendants breached

their duty to monitor because they “allowed staff to make crucial fiduciary decisions

without meaningful oversight.”). But contrary to the Plaintiffs’ arguments, the record

does not suggest that Nyhan’s actions were unilateral.




                                          34
      It is true that Nyhan told the Trustees in January 2016 that “the Fund has

communicated [to Kroger and IBT] that it will not facilitate withdrawals …

Therefore, the Fund would likely oppose termination of an employer’s participation

… under conditions inconsistent with the Fund’s Trust Agreement []such as a

termination of the obligation to contribute before an employer’s labor agreement has

run its entire term … .” R. 152 (Sealed), Pls.’ Exh. 1 at 95 (cleaned up); R. 149, PSOF

¶ 31. But this shows nothing more than that Nyhan was acting pursuant to the

Trustees’ direction. As discussed above, supra Section I(B) in April 2015—and after

substantial consideration—a quorum of Trustees had voted unanimously (and

reasonably) to reject the 2015 Proposal, specifically stating “the Fund has a firm

policy against facilitating employer withdrawals in any way, and the Fund has rules

in its Trust Agreement and Plan Document prohibiting mid-contract terminations of

the obligation to contribute … .” R. 136-7, Defs.’ Exh. 5 at 3 (emphasis in original).

See also R. 150 (Sealed), PSOF ¶ 22; R. 152 (Sealed), Pls.’ Exh. 1 at 38. Had Nyhan

informed the Trustees that, for example, he had accepted Kroger’s latest Proposal on

behalf of the Fund—in contravention of the Trustees’ April 2015 vote—and had the

Trustees taken no action in response, this might then constitute a breach of their

fiduciary duty to monitor. But that is not what happened.

      And notably, the Trust Agreement does state that “[a]n Employer is obliged to

contribute to the Fund for the entire term of any collective bargaining agreement or

participation agreement … [,]” except in the event that a union loses its status as a

bargaining representative or the Trustees determine that an employer’s participation




                                          35
is unlawful or inconsistent with some rule or requirement. R. 97-2, Am. Suppl.

Compl., Exh. 1 (Trust Agreement) at 14, 22-23. Apart from that, the Trustees only

have the discretionary authority to “waive enforcement/compliance of any right

conferred for the benefit of the Fund by any agreement … when they determine that

the waiver is in the best interests of the Fund.” Id. at 23 (emphasis added). So given

that the Trustees had already reasonably determined that waiving Kroger’s

contribution obligations in favor of the Proposal was not in the best overall interests

of the Fund, Nyhan’s statement that the Fund would “likely oppose termination of an

employer’s participation … under conditions inconsistent with the Fund’s Trust

Agreement” was in no way unwarranted. Put another way, no reasonable trier of fact

could find that the Trustees abused their discretion in fulfilling their duty to monitor

Nyhan’s activities. To the contrary, the evidence shows that there was no breach:

based on the January 2016 meeting, the Trustees fulfilled their fiduciary duties by

remaining informed of any changes to Kroger’s withdrawal plans and fully engaging

in the Fund’s response to these plans.

                             D. 2016-2017 Negotiations

      The Plaintiffs also argue they are entitled to summary judgment because the

Defendants “engaged in sham consideration and negotiation” that ultimately harmed

the Fund and its beneficiaries. R. 148 (Sealed), Pls.’ Opening/Resp. Br. at 17-20. In

response, the Defendants assert that the “Plaintiffs cannot show that Defendants’

decisions caused any loss or injury to the Fund, as they must to prevail on their

claims. It is undisputed that Defendants’ decisions culminated in nearly half a billion-




                                          36
dollar cash settlement with Kroger, which was expected to forestall the Fund’s

insolvency by several months.” R. 137 (Sealed), Defs.’ Opening Br. at 2 (cleaned up).

See also R. 160, Defs.’ Reply/Resp. at 15 (“Plaintiffs overlook ample record evidence

confirming that the Fund’s settlement with Kroger in fact created value for the

Fund—not a loss.”). Although the evidence suggests that the Defendants

appropriately exercised their discretion and did not breach their fiduciary duties—

and so it is not actually necessary to address the question of harm—the Court will do

so anyway for the sake of completeness. Cf. Jenkins, 444 F.3d at 924 (explaining that

harm is the third element of a breach of fiduciary duty claim); Mugnai v. Kirk Corp.,

843 F. Supp. 2d 858, 872 (N.D. Ill. 2012) (“[A] loss to the plan is a necessary element

of any breach of fiduciary duty claim.”).

      As a preliminary matter, the Plaintiffs’ arguments on this point confuse the

issues. The Plaintiffs contend that “fiduciaries whose breach renders a plan

insolvent” should not be immunized from ERISA liability. R. 147, Pls.’ Opening/Resp.

Br. at 18 (cleaned up). They also cite caselaw supporting their argument that the loss

of pension benefits is an injury under ERISA. Id. But the question here is not whether

the Trustees breached their fiduciary duties by allowing the Fund to become

insolvent; rather, the question is whether the Trustees abused their discretion as

fiduciaries when they weighed the options before them and ultimately rejected

Kroger’s various Proposals. In fact, the Plaintiffs implicitly concede this when they

go on to claim that “Kroger’s straight withdrawal from the Plan” was worth far less

than “the Proposal, if expanded to additional employers[.]” R. 148 (Sealed), Pls.’




                                            37
Opening/Resp. Br. at 19. Essentially, the Plaintiffs’ argument boils down to the

Trustees breaching their fiduciary duties by making the wrong choice—so the fact of

the Plan’s insolvency is not at issue (and never has been).

       Turning to the substantive question of harm, the Plaintiffs claim that the

Defendants “chose[] to destroy thousands of retirees’ earned post-retirement income

streams.” R. 147, Pls.’ Opening/Resp. Br. at 17. But the fact that Plaintiffs missed out

on a financial opportunity they were never entitled to in the first place does not mean

they suffered a “loss” in the legal sense. That is, contrary to Plaintiffs’ argument that

the Trustees violated the duty of loyalty when they decided to “disadvantage one

group within [the] plan,” id. at 15, that duty did not require the Trustees to accept

any of Kroger’s proposals. As a general matter, the duty of loyalty requires a fiduciary

to “act as though [he] were a reasonably prudent business person with the interests

of all the beneficiaries at heart.”13 Ameritech Benefit Plan Comm. v. Commc’n Workers

of Am., 220 F.3d 814, 825 (7th Cir. 2000) (cleaned up). But as the Defendants correctly

point out, “a fiduciary’s duty of loyalty ‘cannot mean that it must cater to the optimal

needs of each individual beneficiary’ since ‘[a]ll of the beneficiaries’ interests will not

always be aligned.’” R. 160, Defs.’ Reply/Resp. Br. at 12 (quoting Ameritech, 220 F.3d

at 825). So while the prospect of losing hard-earned pension benefits is undoubtedly

awful, the reality is that the Plaintiffs are in the same position as every other

beneficiary of the Fund. And as previously discussed, supra Section IV(A)-(D), a jury



       13So in addition to imposing a duty of loyalty on fiduciaries, ERISA also creates a duty
of care in executing the duty of loyalty. Mondry v. American Family Mut. Ins. Co., 557 F.3d
781, 807 (7th Cir. 2009). See also 29 U.S.C. § 1104(a)(1).


                                              38
can reasonably conclude that the Trustees’ discretionary rejection of Kroger’s various

proposals was prudently and reasonably intended to protect all Plan beneficiaries, so

the Trustees could not have breached their duty of loyalty to the Plaintiffs. From this,

it follows that the Plaintiffs were never entitled to the benefits of Kroger’s proposals—

they were only ever entitled to the Trustees’ prudent consideration of them, and this

the Plaintiffs did receive. The Plaintiffs cannot, and did not, lose what they never

had. Cf. Mira v. Nuclear Measurements Corp., 107 F.3d 466, 473 (7th Cir. 1997)

(“[E]ven if the defendants did breach the fiduciary duties they owed to the plaintiffs,

in violation of ERISA, the [plaintiffs] are not entitled to recovery of damages … absent

proof of an actual economic loss.”); id. (finding no harm where plaintiffs “got exactly

what they were promised under the terms of the employee benefit plan … .”).

      Meanwhile, for the Plaintiffs’ claims under Section 502(a)(2) of ERISA to

survive, the evidence must show a loss to the Plan itself. See LaRue v. DeWolff, Boberg

& Assocs., Inc., 552 U.S. 248, 256 (2008). Specifically, “losses mean the loss of money

or an investment … [L]ost opportunity cost is not loss of money in the context of

ERISA.” Int’l Ass’n of Heat and Frost Insulators Local 17 Pension Fund v. American

Nat’l Bank and Trust Co. of Chicago, 13 F. Supp. 2d 753, 755 (N.D. Ill. 1998) (citing

DeBruyne, 920 F.2d at 465, and Mira, 107 F.3d at 472). On this basis, the Plaintiffs’

argument that the Trustees’ rejection of Kroger’s Proposals constituted an injury to

the entire Plan is unconvincing. The only evidence of “harm” the Plaintiffs offer is to

repeat that “the Proposal, if expanded to additional employers, could have increased

the present value of net cash flows to the Plan by $1.488 billion through May 2026 …




                                           39
Kroger’s straight withdrawal from the Plan … was worth far less.” R. 148 (Sealed),

Pls.’ Opening/Resp. Br. at 19 (emphasis added). Not only is there zero evidence that

these “additional employers” would have wanted to withdraw on the same terms as

the 2014 Proposal, but the Plaintiffs are also conflating “benefit” with “harm.” Put

differently, actuarial evidence that the Plan might have benefited under certain

circumstances is not the same as evidence that the Plan suffered an economic loss

absent that opportunity. As it currently stands, the record only permits an inference

that the Plan is in the same financial position it was in before Kroger offered the 2014

Proposal, so the Defendants’ alleged breaches could not have caused a “loss” within

the meaning of ERISA.

      In sum, even viewing the evidence in their favor, the Plaintiffs have failed to

meet their burden of showing that the Defendants acted arbitrarily and capriciously.

As explained above, this Court cannot evaluate the Defendants’ decisions “from the

vantage point of hindsight.” DeBruyne v. Equitable Life Assurance Soc’y of U.S., 720

F. Supp. 1342, 1348 (N.D. Ill. 1989), aff’d, 920 F.2d 457 (7th Cir. 1990). “Rather, the

[C]ourt must consider the prudence of defendants’ conduct at the time” they made

their decisions. Id. Here, the record, even when viewed in the light most favorable to

the Plaintiffs, conclusively shows that the Defendants did not act arbitrarily and

capriciously. Instead, they prudently exercised their discretion and prudently carried

out their fiduciary duties in considering Kroger’s various withdrawal proposals.




                                          40
                                   V. Conclusion

      For the reasons explained above, the Plaintiffs’ motions for summary judgment

and for additional discovery are denied, and the Defendants’ motion for summary

judgment is granted in its entirety. Final judgment will be entered. The status

hearing of April 9, 2020 is vacated.




                                                   ENTERED:



                                                         s/Edmond E. Chang
                                                   Honorable Edmond E. Chang
                                                   United States District Judge

DATE: March 22, 2020




                                        41
